2016 WI 58

                  SUPREME COURT           OF    WISCONSIN
CASE NO.:               2013AP646-CR
COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent,
                             v.
                        Leopoldo R. Salas Gayton,
                                  Defendant-Appellant-Petitioner.

                           REVIEW OF A DECISION OF THE COURT OF APPEALS
                          (Reported at 358 Wis. 2d 709, 856 N.W.2d 345)
                                     (Ct. App. – Unpublished)

OPINION FILED:          July 6, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          March 14, 2016

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dennis R. Cimpl and Ellen R. Brostrom
   JUDGE:               Milwaukee

JUSTICES:
   CONCURRED:           BRADLEY, A. W., J. and ABRAHAMSON, J. concur
                        (Opinion filed).
  DISSENTED:
  NOT PARTICIPATING:    ROGGENSACK, C. J. did not participate.

ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
by Colleen D. Ball, assistant state public defender, and oral
argument by Colleen D. Ball.


       For      the    plaintiff-respondent,   the   cause   was   argued   by
Christopher G. Wren, assistant attorney general, with whom on
the brief was Brad D. Schimel, attorney general.


       There was an amicus curiae brief by Jeffrey O. Davis, Haar
Katta, and Quarles & Brady LLP, Milwaukee, WI on behalf of the
Irrevocable Trust for the Benefit of Hayden Isabella Lamb.
    There was an amicus curiae brief by Matthew S. Pinix, Karyn
Rotker,    and    ACLU    of    Wisconsin        Foundation,     Milwaukee,    Claudia
Valenzuela (pro hac vice) and National Immigrant Justice Center,
Chicago,    IL,       Barbara   J.   Graham       and   Catholic    Charities   Legal
Services     for       Immigrants,         Milwaukee,      and      Stacy     Taeuber,
University       of   Wisconsin      Law    School      Immigrant   Justice    Clinic.
Oral argument by Matthew S. Pinix.




                                             2
                                                                                2016 WI 58
                                                                      NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2013AP646-CR
(L.C. No.   2011CF73)

STATE OF WISCONSIN                                :              IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent,
                                                                            FILED
      v.
                                                                       JUL 6, 2016
Leopoldo R. Salas Gayton,
                                                                         Diane M. Fremgen
            Defendant-Appellant-Petitioner.                           Clerk of Supreme Court




      REVIEW of a decision of the Court of Appeals.                        Affirmed.



      ¶1    DAVID       T.   PROSSER,    J.      This     is     a     review      of     an
unpublished       decision    of   the   court    of     appeals        affirming       the

Milwaukee    County      Circuit   Court's    denial        of    a     postconviction

motion by Leopoldo Salas Gayton (Salas Gayton).1

      ¶2    Salas Gayton pled no contest to two charges that arose

after he killed Corrie Damske while he was driving under the

influence    of    alcohol    in   the   wrong    direction           on    a   Milwaukee


      1
       State v. Salas Gayton, No. 2013AP646-CR, unpublished slip
op. (Wis. Ct. App. Oct. 7, 2014).
                                                                     No.         2013AP646-CR



freeway.      At sentencing, the circuit court focused its remarks

on    the   serious       crime      of   drunk     driving     and        its    potential

consequences.        It ultimately sentenced Salas Gayton to 15 years

of initial confinement, the statutory maximum, followed by 7

years of extended supervision.                   On several occasions during its

remarks, the circuit court mentioned Salas Gayton's immigration

status, describing him as an "illegal alien," "here illegally,"

and   an    "illegal."          However,     the    court     made    clear       that    any

unlawful conduct related to immigration represented no more than

a "minor factor" or "minor character flaw."

      ¶3     In a postconviction motion, Salas Gayton argued, among

other things, that the sentencing court erroneously exercised

its   discretion         by   relying     upon     an   improper      factor       when    it

considered his immigration status at sentencing.                             The circuit

court denied his motion, and the court of appeals affirmed.

Because we conclude that the circuit court's comments do not

demonstrate reliance on an improper factor at sentencing and

therefore     did    not      deny   Salas   Gayton     due    process       of    law,   we
affirm the decision of the court of appeals.

                    I.    FACTUAL AND PROCEDURAL BACKGROUND

      ¶4     While driving drunk on Interstate 94 in Milwaukee on

the morning of January 1, 2011, Salas Gayton struck a vehicle

driven by Corrie Damske, who died at the scene shortly after the

collision.      The collision occurred at approximately 7:20 a.m.




                                             2
                                                            No.         2013AP646-CR



Salas Gayton entered the freeway2 near 35th Street and began

traveling in the wrong direction in the westbound lanes.                         He

struck one vehicle before colliding head-on with Damske near

20th Street, at the southwest corner of the Marquette University

campus.   His vehicle ricocheted and struck a third vehicle after

his collision with Damske.             Salas Gayton broke his foot as a

result of the collisions.

    ¶5    In     the    hours    before     the   collision,       Salas    Gayton

consumed 2 beers at home before consuming a 12-pack of beer

while driving around Milwaukee.             He tossed empty cans out the

car window as he drove.               After the collision, he could not

account for a large period of time and could not remember when

he consumed his last beer.              A test of Salas Gayton's blood

approximately    2     hours    and    20   minutes   after       the    collision

returned a blood alcohol content of .145.

    ¶6    When       officers    questioned       Salas   Gayton        after   his

arrest, he told them that he entered the freeway because he saw

police lights flashing in his mirror and he traveled in the


    2
       Wisconsin   Stat.  § 990.01(7a)  (2013-14)  defines   an
"expressway" as "a divided arterial highway for through traffic
with 'full' or 'partial' control of access and generally with
grade separations at intersections."   A freeway, in contrast,
"means a highway with full control of access and with all
crossroads separated in grade from the pavements for through
traffic."    Wis. Stat. § 990.01(9a).   Although Interstate 94
seems to meet both definitions, we use the term "freeway"
throughout the opinion.

     All subsequent references to the Wisconsin Statutes are to
the 2013-14 version unless otherwise indicated.




                                        3
                                                                       No.         2013AP646-CR



wrong   direction    out    of    confusion           as    he    attempted          to    evade

police.    He wanted to avoid being pulled over because he feared

going to jail for driving without a valid license.                                     A report

from the Milwaukee County Sheriff's Office indicates that at the

time of his arrest he informed officers that he immigrated to

the United States illegally and that he had lived in the United

States for approximately 13 years before the collision.3                                   Salas

Gayton is originally from Mexico, and he is not an American

citizen.   At the time of the collision, he was 41 years old.

    ¶7     A    criminal    complaint           and   information            filed        in   the

Milwaukee County Circuit Court on January 6, 2011, charged Salas

Gayton on three counts: (1) homicide by intoxicated use of a

vehicle,       contrary     to       Wis.        Stat.           §§ 940.09(1)(a)               and

939.50(3)(d);     (2)     homicide    by        intoxicated        use       of    a     vehicle

(prohibited     alcohol     concentration),                contrary      to       Wis.     Stat.

§§ 940.09(1)(b) and 939.50(3)(d); and (3) operating without a

license,       causing       death,             contrary          to          Wis.         Stat.

§§ 343.05(5)(b)3.d.       and    939.51(3)(a).4               Although        Salas       Gayton
initially entered not guilty pleas to all three charges, he




    3
       Salas Gayton submitted a copy of the document from the
Milwaukee County Sheriff's Office as an exhibit attached to his
postconviction motion.
    4
       The statutes cited in the complaint referred to the 2009-
10 version of the Wisconsin Statutes.




                                            4
                                                             No.       2013AP646-CR



ultimately agreed to plead no contest to the first and third

counts.5

     ¶8    The   Milwaukee    County       Circuit    Court,       Dennis    Cimpl,

Judge, conducted a lengthy sentencing hearing on July 22, 2011,

at which the court heard statements on behalf of Damske and on

behalf of Salas Gayton.6     After an initial discussion between the

court and the parties regarding letters sent to the court on

behalf of the victim and the defendant,7 the hearing proceeded

with the State's presentation.

     ¶9    The   attorney    for   the     State     began   with     a     lengthy

summary of the reasons why the State was "recommending . . . a

substantial period of confinement":

           Corrie Damske was a woman who simply was driving
     on the freeway.     She was going home as many people
     were going and traveling on January 1st, the holiday,
     2011.

     5
       At the plea hearing, the circuit court indicated that the
second count would be dismissed "by operation of law" as a
result of the conviction resulting from the plea on the first
count.   See Wis. Stat. § 940.09(1m)(a)-(b).   The circuit court
also explained the dismissal at sentencing.
     6
       In the following paragraphs, we quote at length from
statements in the transcript of the sentencing hearing.       To
enhance readability, we have clarified punctuation and corrected
several misspellings in the transcript, such as the first name
of the deceased victim. The unmarked alterations to quotations
from the transcript are also reflected in subsequent quotations
in the opinion.
     7
       The court received six letters on behalf of Damske and one
on behalf of Salas Gayton. Although not originally included in
the record on appeal, the letters were added to the record by a
December 9, 2015 order from this court.




                                       5
                                          No.    2013AP646-CR


     She was secured in the fact that she was
traveling properly in the right lane when something
happened that could happen to make any of us victims
of a homicide, and that is that the defendant made a
choice——perhaps, because he was intoxicated, not a
knowing choice——but he made a choice to get on the
freeway and drive the wrong way.

     As the Court knows, it's probably the busiest
freeway . . . in the whole State of Wisconsin; it's a
freeway that leads west from downtown Milwaukee and is
as heavily traveled as any freeway in the State of
Wisconsin.

     The defendant traveling down that freeway had
numerous opportunities to stop his car and realize
that he was going the wrong way.       But he went a
significant distance traveling the wrong way down that
freeway almost hitting other cars.

    . . . .

     . . . He nipped a car and caused a bit of damage
to another car, and then another woman also had her
car damaged by the defendant, I believe after he hit
Ms. Damske's car.

     The man that was almost hit, he actually was    hit
but he did not sustain any injuries, was a fireman   for
the City of Milwaukee Fire Department; and           the
defendant, even after that, continued travelling     the
wrong way down the freeway.

     The defendant killed a beautiful, loving mother.
She was 34 years old.

     . . . She had a young child who has to live the
rest of her life without her mother, and I don't know
how one explains to a child what happened here . . . .
That child is going to have to live the rest of her
life without her mother because of what the defendant
did.

     The defendant's blood level was .145, close to
twice the amount of the legal amount allowed in the
State of Wisconsin for a prima facie case for
intoxication.



                          6
                                                          No.     2013AP646-CR


           . . . .

          The defendant, as the Court knows, was not
     supposed to be driving.     He did not have a valid
     driver's license; and not only that, he had been
     convicted of operating without a license two separate
     times. . . .

           . . . .

          Quite frankly, the public would have been safer
     if he was firing bullets down the freeway, rather than
     driving a vehicle the wrong way down the freeway at
     the speed that he was driving. It was a weapon.

          Literally, the car was a weapon on that freeway,
     and anyone that came in contact with him or saw him
     coming down the freeway at the speed he was coming
     down the freeway the wrong way, obviously, would have
     been terrified and endangered.
     ¶10   Following       that   introductory   statement,     the   circuit

court heard statements on Damske's behalf.           The first statement

came from Damske's mother, Sharon Hvala, who made a few remarks

before reading from a prepared statement, which began,

     Everyday I wake up to the unbelievable, that I will
     never see my daughter again.    The darkest day of my
     life is when the detective came to the door and showed
     me pictures to identify her, [a] parent's worst
     nightmare.

          I was never able to say goodbye or hold her in my
     arms or tell her how much I loved her and how much she
     meant to me. She died alone in the most tragic way on
     that cold highway.
As   she   neared    the    end   of   her   statement,   Damske's     mother

specifically requested that the court impose a harsh punishment:

          Your Honor, I know that there is nothing that
     will ever bring my daughter back.  But I do ask that
     the judgment would be a fair one, and one that will
     perhaps give others pause before they get behind the
     wheel.



                                       7
                                                          No.     2013AP646-CR


         Mr. Gayton made a choice, a choice to live for
    years in this country without citizenship, a choice to
    drive without a valid license after being stopped
    twice by police, a choice again to elude police by not
    stopping, driving drunk and going the wrong way on the
    expressway.   And all of these choices that he made
    ultimately claimed the life of my daughter.

         Mr. Gayton will eventually be able to go on with
    his life.   While I'll be visiting my daughter at her
    grave. I can't imagine life without her.

         . . . Corrie    and   our       family   have   been   given   a
    life sentence.
    ¶11   Next, the circuit court heard from Michele Friedman,

Damske's close friend.    Friedman began by describing the severe

impact of Damske's death on her friends and family; she then

also asked the court to impose a harsh sentence:

         The fact of the matter is his punishment                should
    follow the strictest penalties allowed by law.               He not
    only committed the crime of vehicular homicide,              but he
    has committed others as well, such as being                  pulled
    over twice for driving without a license.

         Killing   Corrie was  not   his  first   act                of
    lawlessness. It was just one of a series of times               for
    which he was caught.      He had no intentions                   of
    complying with any of the laws in this country,                 and
    that was proven when his feet hit U.S. soil as                   an
    illegal immigrant.

         At the time of this homicide, he had no license,
    no insurance and no intention of respecting the law
    that governs our country.

         He came to this country and availed himself of
    the privileges we provided to our citizens, but he had
    no intentions to complying with our laws.      Then he
    stepped up his lawlessness by killing a productive,
    passionate, beautiful and loving individual.

          . . . .




                                     8
                                                             No.        2013AP646-CR


           The issue of punishment is one that some judges
      are remiss to do in similar cases and give him the
      maximum.   15 years in prison and after that a swift
      deportation is a well-deserved punishment.     Please
      give him every hour of prison he deserves and let him
      sit behind bars for as long as the law allows.

            . . . .

           A punishment of less than the maximum, 15 years
      in   jail  and   10   years of   supervision,    a/k/a,
      deportation,   would   also  unduly   depreciate    the
      seriousness of this crime.
      ¶12   Following       the   statements   on     Damske's     behalf,    Salas

Gayton's    attorney,       Heather   Johnson,   spoke     on    behalf     of   her

client.     She began by extending condolences to Damske's family

and   friends    and   by    acknowledging     that    "[t]his     is   a   serious

offense, and there is just no two ways around that."                    Asking the

circuit court to treat Salas Gayton the same as it would treat

any other offender under similar circumstances, she noted that

drunk driving "is an offense committed across the board in the

community by people of all ages, races, background, citizens and

non-citizens [alike]."            In response to the statements made on

Damske's behalf, she reviewed Salas Gayton's "almost completely
clean criminal record" and argued that "to say that he had no

intention of following the laws of this country and basically

has broken every law that he had an opportunity to do, it's just

not true."      She focused instead on his work history, noting,

      He is proud to say that he has always supported
      himself, despite knowing that the community is upset
      that he is here. He wants people to know that he has
      never received or applied for any help from the
      government, government aid or any other community
      resources. He has always maintained himself and tried
      to help his family and friends.


                                        9
                                                        No.         2013AP646-CR



     ¶13    Salas Gayton's attorney later returned to the issue of

citizenship status and engaged in a brief exchange with the

court on the matter:

          [MS. JOHNSON:] The fact as I see it that Mr.
     Salas is not a citizen in my opinion, as it relates to
     this case, is not terribly relevant. He came——

            THE COURT: It goes to character.

          MS. JOHNSON: I agree.      He did come to this
     country to work. He has positively supported himself
     in the community.    For the most part, he has stayed
     out of the criminal justice system.     To say that he
     does not value our laws [or has] been a detriment to
     the community, I don't think is an honest statement.
     ¶14    She   concluded   her   comments   by   asking    the    court   to

impose less than the maximum period of confinement, followed by

extended supervision.     Following her comments, the circuit court

heard from the mother of Salas Gayton's girlfriend and from

Salas Gayton himself.8

     ¶15    After   hearing   all   of    these   statements,       the   court

imposed a sentence——15 years confinement followed by 7 years of

extended supervision9——and explained its reasons for doing so.

We reproduce the court's statement in full:


     8
         Salas Gayton addressed the court through an interpreter.
     9
       Homicide by intoxicated use of a vehicle is a Class D
felony.     Wis. Stat. § 940.09(1)(a), (1c) (2009-10).       The
punishment for a Class D felony is "a fine not to exceed
$100,000 or imprisonment not to exceed 25 years, or both." Wis.
Stat. § 939.50(3)(d) (2009-10).      Of the maximum 25 years
imprisonment "[f]or a Class D felony, the term of confinement in
prison may not exceed 15 years."     Wis. Stat. § 973.01(2)(b)4.
(2009-10).




                                     10
                                            No.   2013AP646-CR


     THE COURT: When I sentence     somebody, I have to
set goals with my sentencing.      One of the goals is
restitution. In this case, that    was very easy. As in
most cases, it's very easy. It's   $11,075.

     I wish the other goals were as easy.      They're
not.    The other goals are punishment, deterrence.
That means sending a message to you, Mr. Salas, as
well as everybody in the community, that you just
can't get behind a wheel of a car, 4,000 pounds, a
4,000 pound weapon, if you're intoxicated, without
suffering the consequences. That's deterrence.

     Then the last goal is rehabilitation, and that's
somewhat hampered in this case by your status.
Because I don't know what the United States Government
is going to do with you when this sentence is over. I
don't know if they are going to deport you. I have no
power in that regard.

     How do I accomplish these goals? Well, the first
thing I look at is the serious nature of the crime.
Then I look at what the community wants and demands,
and I don't just speak for Corrie.

     I don't just speak for anybody that died as a
result of a drunk driver.     I speak for the entire
community, the victim's side and the defendant's side.
They're also victims.

     Then the last thing I have to do is consider your
character and everything that Leopoldo Salas is.
Let's talk about the serious nature of the crime.

     A young woman is dead, 34 years old, beautiful,
out on the first day of the year driving. Minding her
own business and tragically taken away from us.

     You were driving drunk the wrong way on the
freeway.   There was some indication that you were
afraid that you were going to be stopped for driving.
You apparently had been warned by somebody, maybe the
judge in Racine County, that you can't drive.

     There is a reason that we have licenses in this
country and all the world, and that is we just don't
let anybody get behind that automobile which can be a
weapon.


                          11
                                           No.    2013AP646-CR


     Mr. Williams said in your state you might have
been better shooting a gun at the freeway.      You
probably would have missed everybody, rather than
aiming the weapon that you did.

     You, by all accounts, didn't try to do anything
about it. You entered on 35th Street. This happened
on 20th Street.   That's a good mile.    You're driving
freeway speeds, 50 miles an hour.     You sideswiped a
firefighter.   You don't stop.    You told me in your
letter, quote, I didn't even know I was driving.

     THE INTERPRETER: That's the truth.

     THE COURT: Yes, I know. The fact that you're an
illegal alien doesn't enter into the serious nature of
the crime or the need to protect the community.     It
goes to character.   It's a minor character flaw very
honestly.

     The fact that you didn't have a driver's license
entered into it, the fact that you were driving the
wrong way, the fact that you were speeding, the fact
you went a mile, the fact that didn't know, didn't
even know that you were driving, that enters into it,
because that makes what you did that much worse.

     And you were drunk, .145, and apparently this is
the first time that you've ever been driving drunk, at
least according to the law.     Is that the case?    I
don't know.

     But I am struck by a statistic I read some place,
and I don't know the exact statistic, but that drunk
drivers who kill aren't the ones that are driving four
or five times as drunk drivers. It's the first time.

     That leads me to——well, a little bit more about
the problems; apparently, you had an argument,
disagreement, call it what you want, so you had a
couple of beers at home, and you had 12 beers in your
car.   You were driving around throwing beer cans out
of the car, according to the complaint. I don't know.

     It leaves me what the community wants.    I mean,
the newspapers, the media has just been full of
articles and stories about drunk drivers.          Our
newspaper did a whole year where they talked every day


                          12
                                                No.     2013AP646-CR


about another    tragedy,   about   drunk   drivers,   people
that died.

     Look around in the courtroom, four televisions.
We've got four major television stations, four cameras
in this courtroom, because the community wants to know
what happens to you.   They want to know what happens
to somebody who takes a car, a weapon, and drives
drunk and kills somebody.    That's the message that I
have to get out to the community.

     I was joking with my bailiff before the case
started about face time that I get or he gets on TV.
That doesn't make any difference. If I had one wish,
what I would ask is that the television stations say,
you drive drunk——first time, second time, third time,
fourth time, fifth time——you go to prison.

     I would——everybody in this community thinks,
pauses, as this victim's mother said, before getting
behind a wheel when you have a couple of pops.

     We talked about the victim.   Mr. Williams talks
about my last week in this court. Yeah, it is. I've
seen too many young people killed.   Too many parents
have come here and said they're tired of burying
[their] kids.   It is a parent's worst nightmare to
have to bury your child.      I hope this gives you
closure.

     There was no intent to kill here.   There was an
intent to drive drunk.    He knew it.    You knew you
couldn't handle that car.    That's the intent.    He
didn't set out to kill somebody that day, but you did
set out to drive drunk.

     I have read the letters. It's going to be tough
for [Damske's daughter] to get along.    She's young.
She has got a very good support network.

     So now we talk about you, which is the last thing
that I have to consider.    And other than January 1st
of 2011, you seem to be a pretty decent guy.

     I ignore      what went on with the presentence
writer. I can     understand that happened, your lack of
cooperation.      You're in this country.      You don't
understand the   way we do things. I can understand it.


                             13
                                                  No.     2013AP646-CR


I don't excuse it.      It    would   help   if    I    got   the
information anyway.

     You're from the nation of Mexico.    You've got a
fifth grade education.   You're in this county for 13
and a half years, Milwaukee for two years. You’ve got
three kids in Mexico.

     You've apparently got a temper.   That's why the
mother of the children left you in Chicago. Something
about a restraining order is what she told Dr.
Pankiewicz.

     You've got sporadic employment, trying to better
yourself.     That's why you're in this country.
Although you're here illegally, it's a factor, a minor
factor, but it goes to your character.

     It was interesting to read in Dr. Pankiewicz's
report that you apparently were sober for three and a
half years.    There it is, on page 2.      "Mr. Salas
indicates . . . he has had a drinking problem for many
years.   He has been able to stop drinking for long
periods of time intermittently."

     "He states his last episode of sobriety was for
three and a half years" without relapsing.          The
drinking occurring on Christmas Day, 2010, and then
your   mother-in-law-to-be    tells   me    about   the
disagreement that you had with your fiance.       So I
guess I know why you were drinking on New Years Eve.

     I tend to buy that, given the letter she wrote
me, that the change you apparently made in your life.
She talked about how one of the children knew you.

     Alexis knew you as Miguel, knew you in a very bad
period of time and how she said you've changed and how
you were good to her and her kids.    "He showed me a
whole new world, a world I never knew.      That world
[is] his world[, a] world of God."

     "I started going to church with him.   I got to
meet his church family. I really enjoy this new life.
I[t] felt like this is where I should be."




                             14
                                             No.   2013AP646-CR


     That tends to corroborate the fact that you were
sober for three and a half years, and something set
you off. Unfortunately, it resulted in a tragedy.

     Dr. Pankiewicz diagnosed you as an alcoholic.
That's true. You accepted responsibility. You didn't
put this family through the trial, of looking at the
gruesome autopsy pictures, of sitting here in this
courtroom for a week listening to people describe what
happened to their daughter and friend.

     Mr. Williams talks a little bit about it and they
burst into tears.   You deserve some credit for that.
I see the remorse.    Rarely does a defendant come in
here like you and exhibit tears that you did, and
they're genuine. I see that.

     Like so much else, I have to weigh everything.
So you are going to go to prison. I can't put him on
probation.      That  would  unduly  depreciate  the
seriousness of what he did.

     When he gets out, if he's allowed to   live in this
country, well, then he'll be subject to     the rules of
extended supervision. And if he violates     those rules,
he goes back to prison for the time that    I'm about to
give him on extended supervision.

     What are the rules? No new law violations rising
to the level of probable cause.     Cooperate with his
agent.   No contact with weapons of any kind.       No
contact at all with the family of Corrie.

     He will cooperate and participate with alcohol
and drug assessment.       Follow through with the
recommended treatment.   Ms. Johnson correctly stated
that it never intervened in his life.     Never had a
serious enough crime for us to try and intervene. But
he could have done that on his own, even as an illegal
in this country.

     There's plenty of places on the south side of
Milwaukee that cater to Latinos that would help them
with their drinking problems.  He could have done it
on his own. He didn't.

     He will be subject to random urines. No use or
possession of any alcohol, illegal drugs or drug


                          15
                                           No.       2013AP646-CR


paraphernalia.   No contact with drug     dealers.      No
contact with drug users or drug houses.

     The Department of Corrections has got to give him
some grief counselling.   He's dealing with this too.
He has punished himself, and he will continue to
punish himself for the rest of his life.

     He asked me for forgiveness. That is not within
my power. I can't forgive. Judges don't do that.

     Absolutely no driving, any motor vehicle, unless
you have a license.       I will revoke his driving
privileges in the State of Wisconsin for five years as
I'm required to do under this law.

     When you get out, if you're allowed to be in this
country,   you  will   seek  and   maintain  full-time
employment. While you are in prison, you get yourself
a GED or an HSED; so that even if you're not allowed
back in this country and you go back to Mexico, you
have those skills.

     You will give a DNA test, be responsible for all
of the costs of this action, including a DNA
surcharge.   That is part of the punishment, part of
the rehabilitation.   The restitution will come first
and then the costs.    We will take the costs and the
restitution out of his prison account of 25 percent.

     The term of extended supervision finally will
result in judgment.      He's not eligible for the
Challenge Incarceration Program or the Earned Release
Program. Due to the serious nature of the offense, I
will not give him a risk reduction sentence.

     The fact that you took remorse, that you showed
remorse, the fact that you've accepted responsibility
does not outweigh what you did and in the matter that
you did it on January 1, 2011.

     So, therefore, the sentence of this Court is
serving a term of confinement in the Wisconsin State
Prison of 22 years, 15 years of initial confinement,
seven years of extended supervision Count 1.  Credit
for 203 days. On Count 3, nine months, concurrent to
the time in Count 1. Credit for 203 days.



                          16
                                                                          No.        2013AP646-CR


          I have tried to be fair with you.   If you don't
     feel I've been fair with you, your lawyer will tell
     you how you can appeal my decision.    Basically, you
     have 20 days.
     ¶16    After receiving multiple extensions from the court of

appeals, Salas Gayton filed a motion for postconviction relief

pursuant     to       Wis.      Stat.       § (Rule) 809.30               and    Wis.        Stat.

§ 971.08(2).              He   sought      an    order       vacating        his     plea     and

conviction      on    the      grounds     that      the     circuit      court      failed    to

properly advise him of the immigration consequences of his no

contest pleas, as required by Wis. Stat. § 971.08(1)(c).                                 In the

alternative,         he    sought     an    order      vacating        his      sentence      and

ordering    a     new      sentencing       hearing        on   the    grounds        that    the

circuit court erroneously exercised its discretion because it

failed to set forth an adequate explanation for the imposition

of its sentence.               For similar reasons, he also requested an

order vacating imposition of the DNA surcharge.                                 The Milwaukee

County Circuit Court10 denied his motion.

     ¶17    The      court      of    appeals        affirmed       the    circuit      court's

denial of Salas Gayton's postconviction motion.                              State v. Salas

Gayton,    No. 2013AP646-CR,              unpublished        slip     op.,      ¶1   (Wis.    Ct.

App. Oct. 7, 2014).             Salas Gayton renewed his argument that the

circuit    court          failed     to    provide      an      appropriate          basis    for

imposing the maximum initial confinement period of 15 years, but

the court of appeals concluded that the circuit court provided a

sufficient explanation.               Id., ¶¶16-17.             Additionally, the court


     10
          Ellen R. Brostrom, Judge.




                                                17
                                                                               No.        2013AP646-CR



of    appeals          rejected          his     argument        that     the       circuit     court

improperly            relied        on    his     alien        status     when       imposing       its

sentence.            Id., ¶¶18-19.             The court of appeals agreed with the

circuit court that Salas Gayton's "willingness to violate this

country's immigration laws was a reflection of his character,"

adding that, "as the circuit court also opined, it was nowhere

near dispositive."                   Id., ¶19.              Finally, the court of appeals

also rejected his argument that the circuit court failed to

provide         a    sufficient          reason       for     imposing    the       DNA   surcharge.

Id., ¶¶20-22.

          ¶18       Salas Gayton filed a petition for review, which this

court granted on November 5, 2015.                              This court's order granted

review of a single issue: "[W]hether a sentencing court may rely

on    a    defendant's          illegal          immigrant        status       as    a    factor    in

fashioning a sentence; and if such reliance is improper, whether

it    is    a       structural           error    or       subject   to    a     harmless       error

analysis . . . ."

                                           II.    DISCUSSION
          ¶19       We review a circuit court's sentencing determination

for erroneous exercise of discretion.                            State v. Gallion, 2004 WI
42,    ¶17,         270 Wis. 2d 535,            678 N.W.2d 197.         An       exercise   of

discretion "contemplates a process of reasoning.                                      This process

must depend on facts that are of record or that are reasonably

derived by inference from the record and a conclusion based on a

logical rationale founded upon proper legal standards."                                         State

v.    Taylor,         2006 WI 22,       ¶17,     289 Wis. 2d 34,          710 N.W.2d 466




                                                      18
                                                                       No.      2013AP646-CR



(internal quotation mark omitted) (quoting McCleary v. State, 49
Wis. 2d 263, 277, 182 N.W.2d 512 (1971)).

      ¶20    A    circuit       court    must     state        the    reasons      for   its

sentencing decision on the record.                    Wis. Stat. § 973.017(10m);

Gallion, 270 Wis. 2d 535, ¶40.               Under the erroneous exercise of

discretion standard, "the circuit court's determination will be

upheld on appeal if it is a reasonable conclusion, based upon a

consideration       of    the    appropriate       law     and       facts    of   record."

Peplinski    v.     Fobe's       Roofing,    Inc.,       193 Wis. 2d 6,        20,   531
N.W.2d 597 (1995) (citing Hartung v. Hartung, 102 Wis. 2d 58,

66, 306 N.W.2d 16 (1981)).               "[A] reviewing court may search the

record for reasons to sustain the circuit court's exercise of

discretion."       State v. LaCount, 2008 WI 59, ¶15, 310 Wis. 2d 85,

750 N.W.2d 780; see also Peplinski, 193 Wis. 2d at 20 (exercise

of discretion "will be upheld if the appellate court can find

facts   of       record    which    would        support       the     circuit      court's

decision" (citing Maier Constr., Inc. v. Ryan, 81 Wis. 2d 463,

473, 260 N.W.2d 700 (1978))).
      ¶21    "Sentencing         decisions       of      the     circuit       court     are

generally afforded a strong presumption of reasonability because

the   circuit      court    is    best    suited      to   consider          the   relevant

factors and demeanor of the convicted defendant."                            Gallion, 270
Wis. 2d 535, ¶18 (alteration omitted) (quoting State v. Borrell,

167 Wis. 2d 749, 781-82, 482 N.W.2d 883 (1992)); see also State

v. Grady, 2007 WI 81, ¶32, 302 Wis. 2d 80, 734 N.W.2d 364; State

v. Harris (Denia), 119 Wis. 2d 612, 622, 350 N.W.2d 633 (1984).




                                            19
                                                                    No.     2013AP646-CR



      ¶22    When making a sentencing determination, a court must

consider     the   protection      of    the      public,    the     gravity      of   the

offense, and the rehabilitative needs of the defendant, as well

as   any    appropriate   mitigating         or    aggravating       factors.          Wis.

Stat. § 973.017(2); State v. Naydihor, 2004 WI 43, ¶¶26, 78, 270
Wis. 2d 585, 678 N.W.2d 220; Gallion, 270 Wis. 2d 535, ¶40.                            Our

cases have detailed various additional factors that a circuit

court might consider within its discretion:

      (1) Past record of criminal offenses; (2) history of
      undesirable behavior pattern; (3) the defendant's
      personality, character and social traits; (4) result
      of   presentence   investigation;    (5)   vicious  or
      aggravated nature of the crime; (6) degree of the
      defendant's culpability; (7) defendant's demeanor at
      trial; (8) defendant's age, educational background and
      employment record; (9) defendant's remorse, repentance
      and cooperativeness; (10) defendant's need for close
      rehabilitative control; (11) the rights of the public;
      and (12) the length of pretrial detention.
State v. Harris (Landray M.), 2010 WI 79, ¶28, 326 Wis. 2d 685,

786 N.W.2d 409 (quoting Harris (Denia), 119 Wis. 2d at 623-24);

see also Gallion, 270 Wis. 2d 535, ¶43 & n.11 (citing Harris
(Robert     Lee)   v.   State,    75 Wis. 2d 513,        519-20,       250 N.W.2d 7

(1977)).

      ¶23    The sentencing court considers a variety of factors

because it has a responsibility "to acquire full knowledge of

the character and behavior pattern of the convicted defendant

before imposing sentence."             Elias v. State, 93 Wis. 2d 278, 285,

286 N.W.2d 559 (1980).           "[A] sentencing court needs the fullest

amount of relevant information concerning a defendant's life and
characteristics."          State       v.    Frey,    2012 WI 99,       ¶45,   343


                                            20
                                                             No.       2013AP646-CR



Wis. 2d 358, 817 N.W.2d 436 (citing Williams v. New York, 337
U.S. 241, 247 (1949)).             Accordingly, "The sentencing court or

jury must be permitted to consider any and all information that

reasonably might bear on the proper sentence for the particular

defendant, given the crime committed."                   State v. Guzman, 166
Wis. 2d 577,    591,    480 N.W.2d 446     (1992)    (quoting     Wasman     v.

United States, 468 U.S. 559, 563-64 (1984)).                 The scope of the

information     that    a    court    may    consider     includes    "not      only

'uncharged    and   unproven       offenses'    but   also   facts    related     to

offenses for which the defendant has been acquitted.'"                       Frey,

343 Wis. 2d 358, ¶47 (quoting State v. Leitner, 2002 WI 77, ¶45,

253 Wis. 2d 449, 646 N.W.2d 341).

     ¶24    Despite the broad range of factors that a sentencing

court may consider, its discretion is not unlimited.                   Imposing a

sentence "based on or in actual reliance upon clearly irrelevant

or   improper    factors"        constitutes    an    erroneous      exercise     of

discretion.     Harris (Landray M.), 326 Wis. 2d 685, ¶30 (emphasis

omitted).     A defendant will prevail on a challenge to his or her
sentence if he or she proves by clear and convincing evidence

that the circuit court actually relied on an improper factor at

sentencing.     Id., ¶34.

     ¶25    A defendant's nationality is one of several factors

that a court may not rely upon when imposing a sentence that is

consistent with a defendant's due process rights.                  See Pepper v.

United States, 562 U.S. 476, 489 n.8 (2011) ("A defendant's race

or nationality may play no adverse role in the administration of
justice,    including       at   sentencing."   (quoting     United    States     v.


                                        21
                                                                        No.          2013AP646-CR



Leung, 40 F.3d 577, 586 (2d Cir. 1994)); State v. Alexander,

2015 WI 6, ¶23, 360 Wis. 2d 292, 858 N.W.2d 662.

       ¶26   Salas    Gayton      now    contends         that     the        circuit        court

improperly relied upon his alienage and immigration status as

aggravating factors when making its sentencing determination.

He argues that reference to his status as an "illegal alien"

invoked      prejudicial        stereotypes         and     was       an       intrinsically

improper factor.             He further suggests that use of such terms

implicitly invoked his Mexican nationality and therefore was a

thinly-veiled        substitute        for    sentencing          him      based        on     his

national origin.

       ¶27   The   State      responds       that    barring      a     court        from    ever

mentioning or considering a defendant's immigration status would

be     inconsistent      with     the    longstanding            principles            favoring

circuit courts having access to as much information as possible

when    sentencing       a    defendant.            According      to       the       State,    a

defendant's       immigration     status       or    the    fact      that       a    defendant

immigrated to the United States illegally can be relevant to the
conduct for which a court imposes a sentence.

       ¶28   At    the       outset,    we        observe    that          the       sentencing

transcript demonstrates that when considering the protection of

the public, the gravity of Salas Gayton's offense, and Salas

Gayton's     rehabilitative        needs,         the   circuit       court          placed     an

overwhelming emphasis on the perils of drunk driving.                                    As the

circuit court imposed sentence on a person who, without knowing

what he was doing, drunkenly drove in the wrong direction on a
major freeway and caused a tragic, fatal collision, the court


                                             22
                                                                      No.       2013AP646-CR



made clear its objective, explaining that if it "had one wish,"

it    would     be   that    the   publicity         surrounding       the     case    would

reinforce in the public's mind that if "you drive drunk——first

time, second time, third time, fourth time, fifth time——you go

to prison."          Expanding on that objective, the circuit court

added     its    hope   that       "everybody        in     this    community        thinks,

pauses, . . . before getting behind a wheel" after drinking.

       ¶29     The   circuit       court       specifically         noted     that     Salas

Gayton's immigration status did not "enter into [its evaluation

of] the serious nature of the crime or the need to protect the

community."          Rather,       as    the     circuit      court     discussed        the

seriousness of the offense together with the protection of the

public, it compared Salas Gayton's vehicle to a "weapon" that,

under the circumstances, was more dangerous than a gun fired

indiscriminately down the freeway.                     Anything short of sending

Salas Gayton to prison "would unduly depreciate the seriousness

of what he did."

       ¶30     Salas Gayton's personal struggles with alcoholism and
maintaining      sobriety      were     also     a   predominant       factor     for    the

circuit      court    when   considering         Salas      Gayton's        rehabilitative

needs.        The circuit court acknowledged that, aside from Salas

Gayton's conduct that resulted in tragic consequences on January

1, 2011, he "seem[ed] to be a pretty decent guy."                             Although he

had    "been     able   to    stop      drinking      for    long    periods      of    time

intermittently," he had never sought formal treatment——which "he

could have done . . . on his own, even as an illegal in this
country"——and the time in prison would give him an opportunity


                                            23
                                                                     No.        2013AP646-CR



for treatment following a full alcohol and drug assessment, as

well as skills training through a GED or HSED program.

       ¶31    Relative      to    the     circuit       court's      emphasis        on     the

dangers      of   drunk     driving,      Salas      Gayton's     immigration          status

constituted       no   more      than    a    "minor       factor"    in      the    court's

sentencing determination.                Twice, the circuit court indicated

that    it    considered         Salas    Gayton's         immigration        status       when

evaluating his character, first noting, "The fact that you're an

illegal alien . . . goes to character.                        It's a minor character

flaw very honestly."             Later, the court added, "Although you're

here illegally, it's a factor, a minor factor, but it goes to

your   character."           When    discussing         rehabilitation          for       Salas

Gayton, the court also observed that the possibility of eventual

deportation       complicated       the       court's      decision      by     making       it

difficult to predict Salas Gayton's circumstances upon release

from confinement.

       ¶32    We are not persuaded by Salas Gayton's contention that

the circuit court in this case denied him due process of law by
considering his immigration status as a minor aggravating factor

when imposing his sentence.               Because Salas Gayton has previously

engaged      in   conduct     contrary       to     federal    immigration          law,   his

prior disregard for the law was an acceptable factor for the

circuit court to include in its assessment of his character.

       ¶33    Further,      we    note       that    his    immigration        status       was

directly relevant to one of the charges for which he received a




                                              24
                                                                           No.        2013AP646-CR



sentence:       driving          without      a     license.11            In       Wisconsin,     a

noncitizen may obtain a driver's license by presenting certain

documentation          that       proves      lawful         admission         to,     permanent

residency in, or temporary residency in the United States.                                      See

Wis.    Stat.    § 343.14(2)(es).                  There     is     no   indication      in     the

record that Salas Gayton possessed any documentation that would

have allowed him to obtain a driver's license as a noncitizen;

therefore, his unlawful entry into the United States prevented

him from possessing a license to operate the vehicle that he

used on the day of the collision.                           Because his unlawful entry

related to an element of a crime for which he was convicted, it

was     not    improper          for    the       circuit     court       to       consider     his

immigration status as an aspect of his character for sentencing

purposes.       Cf. Frey, 343 Wis. 2d 358, ¶47.

       ¶34     Moreover, the cases that Salas Gayton cites for the

proposition       that       a     court      may      not     consider        a     defendant's

immigration      status       at       sentencing      do     not    absolutely        foreclose

consideration of unlawful conduct related to immigration.
       ¶35     Unlike the sentencing court in Salas Gayton's case,

which       referred    to       his    immigration          status      in    a    limited     way


       11
            Wisconsin Stat. § 343.05(5)(b)3.d. (2009-10) provided:

       Any person who, in the course of operating a motor
       vehicle which is not a commercial motor vehicle upon a
       highway in this state knowingly without a valid
       operator's license issued to the person by the
       department . . . , causes the death of another person
       is guilty of a Class A misdemeanor.




                                                  25
                                                                No.         2013AP646-CR



related    to    his    conduct       of   immigrating    illegally,        the    trial

courts    in     some    of    the     cited     cases   articulated        an     overt

deterrence objective based on nationality.                   See, e.g., Leung, 40
F.3d at 585 ("The purpose of my sentence here is to punish the

defendant and to generally deter others, particularly others in

the    Asiatic    community      because       this   case   received       a    certain

amount of publicity in the Asiatic community, and I want the

word to go out from this courtroom that we don't permit dealing

in heroin and . . . it is against the customs of the United

States, and if people want to come to the United States they had

better    abide    by    our    laws.").         In   particular,     the       district

court's comments under review in United States v. Borrero-Isaza,

887 F.2d 1349 (9th Cir. 1989), left the "unavoidable" conclusion

that    the     defendant      "was    penalized      because   of    his       national

origin, and not because he trafficked in drugs that emanated

from a source country":

       [H]e comes from a country of origin, namely, Colombia,
       which is a country that supplies much of the narcotics
       to this country.

            . . . [They] are the total scourge of this
       country right now, and I am not going to tolerate it,
       and I want the message to go to Colombia that we are
       not going to accept this kind of thing.
887 F.2d at 1353, 1355.                The circuit court in Salas Gayton's

case certainly matched the fervor of the sentencing courts in

Leung and Borrero-Isaza, but the court here spoke with passion

about the evil of drunk driving and its concomitant effect on

Salas    Gayton's       sentence,      rather    than    suggesting     that       Salas




                                            26
                                                                       No.         2013AP646-CR



Gayton's       nationality     or   immigration       status          mandated       a   stiff

sentence.

       ¶36     Other cases that Salas Gayton cites note the principle

that     sentencing      courts     may   not       constitutionally               impose    a

sentence based on national origin——a principle that this court

unquestionably embraces.            See Alexander, 360 Wis. 2d 292, ¶23.

But those cases nevertheless leave open the possibility that a

sentencing court might consider a defendant's relevant illegal

conduct related to immigration without denying the defendant due

process of law.          See, e.g., Yemson v. United States, 764 A.2d
816,     819    (D.C.    2001)      ("This     does        not    mean . . . that            a

sentencing      court,    in   deciding      what    sentence          to    impose,      must

close its eyes to the defendant's status as an illegal alien and

his history of violating the law, including any law related to

immigration.").          Even the most inflexible of the cases that

Salas Gayton cites——which holds that "immigration status per se

is     not      relevant"——acknowledges             that     "circumstances               that

demonstrate a defendant's unwillingness to conform his conduct
to     legal    requirements,       whether     or    not        there       are     criminal

consequences, may be" relevant to a sentencing determination.

State v. Zavala-Ramos, 840 P.2d 1314, 1316 (Or. Ct. App. 1992).

"Faced with the responsibility of sentencing . . . , the judge

[cannot],      and   would . . . [be]        remiss    if        he    did,    ignore       the

realities of the case."             United States v. Gomez, 797 F.2d 417,

420 (7th Cir. 1986) (concluding that when defendant's "entry

into this county had been illegal," that "illegal act is no




                                          27
                                                                       No.            2013AP646-CR



different       than    any    other      recent    prior       illegal          act     of   any

defendant being sentenced for any offense").

      ¶37      Review of the circuit court's sentencing comments in

their entirety thus satisfy us that the court imposed a harsh

sentence       on   Salas     Gayton      because    of    his     dangerous             conduct

operating       a      vehicle      while     intoxicated          and           the        tragic

consequences of that act.                 Any references to his immigration

status implicated the unlawful aspects of his presence in the

United States, which were directly relevant to his conviction

for   homicide       while     operating      a    vehicle       without          a     driver's

license.

      ¶38      Accordingly,       we   conclude     that       Salas    Gayton          has    not

demonstrated that the circuit court erroneously exercised its

discretion by imposing a sentence with the maximum period of

confinement for homicide resulting from intoxicated operation of

a vehicle in the wrong direction on a busy freeway.                               Because we

conclude that the circuit court did not rely upon an improper

factor at sentencing, we do not evaluate whether its references
to Salas Gayton's immigration status constituted harmless error.

                                   III.    CONCLUSION

      ¶39      Salas Gayton pled no contest to causing the untimely

death of Corrie Damske by his action of driving a vehicle in the

wrong    direction       on   a    freeway    after       consuming          a    substantial

quantity of alcohol.              At sentencing, the circuit court imposed

the maximum 15-year period of confinement, as well as a 7-year

period    of    extended      supervision,         and    in    doing        so       the   court
discussed the seriousness of the crime and the importance of


                                             28
                                                            No.    2013AP646-CR



imposing a sentence that would deter people from engaging in

similar   conduct   in   the   future.      As    a   minor   aspect   of    its

comprehensive    evaluation      of   Salas      Gayton's     character,     the

circuit court also mentioned his immigration status, which was

relevant to his conviction for causing a death while operating a

motor vehicle without a license.           Because we conclude that the

circuit court's comments did not deny Salas Gayton due process

in the form of reliance on an improper sentencing factor, we

affirm the decision of the court of appeals.



    By    the   Court.—The     decision    of   the   court   of   appeals    is

affirmed.

    ¶40     PATIENCE DRAKE ROGGENSACK, C.J., did not participate.




                                      29
                                                           No.    2013AP646-CR.awb



     ¶41    ANN WALSH BRADLEY, J. (concurring).            After parsing and

reframing     the    issues    raised   by   the   petitioner,      this    court

ultimately asked the parties to address issues including the

following:          "whether   a   sentencing      court   may     rely    on   a

defendant's illegal immigrant status as a factor in fashioning a

sentence."1         The majority declines to address             this important

question of first impression.

     ¶42    Because appeals claiming error based on a sentencing

court's multiple referrals to a defendant's immigration status

appear to be on the rise,2 I write separately to provide guidance

in this ever expanding area of law.

     ¶43    Rather than focusing on the facts of this individual

case, I discuss the broader principles of law and examine the

question the parties were asked to brief but remains unaddressed

by the majority.



     1
       Unless it is included in quoted text, I avoid using the
term "illegal alien."   I chose to use the term "undocumented
immigrant" instead. Although no shorthand term may be perfect,
I join the United States Supreme Court as well as other courts
that use the term "undocumented immigrant."      Mohawk Indus.,
Inc. v. Carpenter, 558 U.S. 100 (2009); De La Paz v. Coy, 804
F.3d 1200 n.1 (5th Cir. 2015) (Prado, J., dissenting); In re
Garcia, 315 P.3d 117, 120 n.1 (Cal. 2014).    Use of this term
avoids some of the problematic and pejorative connotations of
alternative terms.
     2
       As court of appeals Judge Kessler observed in her
concurrence, appeals claiming error in sentencing based on the
sentencing court's multiple referrals to a defendant's race,
ethnicity, or immigration status appear to be on the rise.
State v. Gayton, No. 2013AP646-CR, unpublished slip op., ¶23
(Wis. Ct. App. Oct. 7, 2014) (Kessler, J., concurring).


                                        1
                                                           No.    2013AP646-CR.awb

    ¶44     Additionally, I write separately because the majority

creates   an    explanation   for      the   circuit   court's     exercise    of

discretion not set forth on the record.                By creating its own

explanation, the majority contravenes Wisconsin's long-standing

jurisprudence, which does not permit appellate courts to invent

a rationale for sentencing decisions not found in the record.

    ¶45     Instead,    circuit   courts     must   clearly      set   forth   the

rationale for sentencing so that it can be subject to meaningful

appellate   review.      State    v.    Gallion,    2004 WI 42,   ¶49,    270
Wis. 2d 535, 678 N.W.2d 197.            This requirement was established

in McCleary v. State, 49 Wis. 2d 263, 182 N.W.2d 512 (1971),

reinvigorated in       Gallion, and      is sub silencio eroded           by the

majority opinion.

    ¶46     Accordingly, I respectfully concur.

                                        I

    ¶47     There are three broad principles of law implicated in

this discussion:       alienage, immigration status, and the act of

unlawful entry into the United States.           I address each in turn.

                                        A
    ¶48     At the onset, as the majority correctly observes, this

court has repeatedly stated that nationality and national origin

are improper sentencing factors.3            Majority op., ¶25 (citations

omitted).      However, we have yet to provide similar guidance with

    3
       National origin refers to the country where a person was
born, or, more broadly, the country from which his or her
ancestors came. Espinoza v. Farah Mfg. Co., Inc., 414 U.S. 86,
88-89 (1973).      Thus it is "an immutable characteristic
determined solely by the accident of birth."       Frontiero v.
Richardson, 411 U.S. 677, 686 (1973).


                                        2
                                                                   No.    2013AP646-CR.awb

respect to reliance on a defendant's alienage as an aggravating

factor at sentencing.

    ¶49     The term "alien" refers to any person who is not a

citizen    of     the     United     States.4            8    U.S.C.        § 1101(a)(3).

"Alienage" is the condition of being a noncitizen.                           Black's Law

Dictionary 88 (10th ed. 2014).

    ¶50     In    Graham    v.    Richardson,          the   United      States    Supreme

Court explained that "classifications based on alienage, like

those based on nationality or race, are inherently suspect and

subject to close judicial scrutiny" and that "[a]liens as a

class are a prime example of a 'discrete and insular' minority

for whom [] heightened judicial solicitude is appropriate."                              403
U.S. 365, 372 (1971) (internal citations omitted).

    ¶51     Constitutional         protections          afforded       to    noncitizens

include the rights of due process and equal protection.                                Plyler

v. Doe, 457 U.S. 202, 210 (1982) ("Aliens, even aliens whose

presence in this country is unlawful, have long been recognized

as 'persons' guaranteed due process of law by the Fifth and

Fourteenth Amendments."); Hines v. Davidowitz, 312 U.S. 52, 69
(1941)    ("Our       Constitution        and     our    Civil    Rights       Act      have

guaranteed to aliens 'the equal protection of the laws'. . ..").

    ¶52     In    Plyler    v.     Doe,    the    United     States      Supreme       Court

struck    down    a     Texas    statute        that    allowed    schools        to    deny

    4
       Finding the use of the term "alien" to be offensive, the
Sixth Circuit has urged Congress to eliminate the term from the
U.S. Code.   Flores v. U.S. Citizenship and Immigration Servs.,
718 F.3d 548, 551 n.1 (6th Cir. 2013). I refer to it here only
because it remains a term of art in federal immigration
statutes.


                                            3
                                                                      No.    2013AP646-CR.awb

enrollment to undocumented immigrant children.                               457 U.S. 202.

In so doing, the Court clarified that both due process and equal

protection        rights     apply        to       all        noncitizens        within     its

jurisdiction.         Id. at 210-15.           As the Plyer court explained, the

Fourteenth        Amendment      applies           to     "any      person       within     its

jurisdiction" and that noncitizens——no matter their immigration

status——are "surely [] 'person[s]' in any ordinary sense of that

term."       Id. at 210.     Further, the Court rejected the notion that

due process is of greater stature than equal protection and

therefore available to a larger class of persons, explaining

that "both provisions were fashioned to protect an identical

class      of    persons,     and    to    reach          every     exercise       of     state

authority."       Id. at 213.

       ¶53      Similarly in Hines, the Supreme Court struck down a

Pennsylvania Act that imposed registration requirements on all

adult noncitizens. 312 U.S. at 74.              The Hines court explained

that the promise and guarantee of broad rights and privileges to

noncitizens has been vital to the federal government's efforts

to    secure     treaties    and    advance         international           practices      that
provide the same protections to United States citizens abroad.

Id.   at     64-65.     It     considered          "the       treatment     of   aliens,     in

whatever state they may be located, a matter of national moment"

and that discriminatory policies directed at aliens constituted

"a departure from our traditional policy of not treating aliens

as a thing apart."          Id. at 73.

       ¶54      Based on these constitutional implications, the State

acknowledged       at   oral    argument:               "it    is   not     permissible      to



                                               4
                                                              No.   2013AP646-CR.awb

sentence a person based on alienage . . ."              I agree that courts

may not rely on alienage as an aggravating factor at sentencing.5

       ¶55      This prohibition is consistent with the determinations

in other jurisdictions.          See, e.g., Yemson v. United States, 764
A.2d 816, 819 (D.C. 2001) (citing United States v. Gomez, 797
F.2d 417, 419 (7th Cir. 1986) for the proposition that treating

a defendant more harshly at sentencing because of alien status

"obviously would be unconstitutional."); United States v. Leung,

40 F.3d 577, 586-87 (2d Cir. 1994) (remanding for resentencing

before a different judge because there was a sufficient risk

that       a   reasonable   observer   might   infer   that     the   defendant's

alien status played a role in determining her sentence).




       5
       Empirical evidence indicates that a "citizenship penalty"
exists   when   noncitizens——and   undocumented  immigrants   in
particular——face harsher criminal penalties than citizens.     A
study of data from U.S. federal courts revealed strong and
consistent evidence that non-citizens are sentenced far more
harshly than citizens among all racial and ethnic groups.
Michael T. Light, Michael Massoglia, and Ryan D. King,
Citizenship and Punishment: The Salience of National Membership
in U.S. Criminal Courts, 79 Am. Sociological Rev. 827, 837, 841,
843-44 (Oct. 2014).

     Specifically, documented immigrants are reported as twice
as likely as citizens to be imprisoned, and undocumented
immigrants are seven times more likely to be incarcerated than
citizens.     Id. at 837.     The study further indicates that
noncitizens receive longer prison sentences compared to U.S.
citizens.   Id. at 839.    Additionally, citizenship status——for
both    legal    and   undocumented   immigrants——appears   more
consequential for sentencing outcomes today than it was two
decades ago.     Id. at 840 (explaining that the "citizenship
penalty" more than doubled between 1992 and 2008).


                                         5
                                                         No.    2013AP646-CR.awb

                                      B

     ¶56    Having addressed the question of whether a sentencing

court can rely on alienage (non-citizenship) as an aggravating

factor at sentencing, I now narrow the focus to consider only

those    noncitizens   who   are   undocumented.         More    precisely     I

examine the question the parties were asked to brief:                 "whether

a sentencing court may rely on a defendant's illegal immigrant

status as a factor in fashioning a sentence."

     ¶57    Unlike   the   alienage       discussion   above,    I   offer    no

definitive answer because the law is not well-settled.                       Some

jurisdictions clearly prohibit sentencing courts from relying on

a defendant’s undocumented status as an aggravating factor at

sentencing.6    Others appear to.7         And still others offer a more

nuanced approach.8




     6
       See, e.g., State v. Mendoza, 638 N.W.2d 480, 484 (Minn.
Ct. App. 2002) (determining that the sentencing court erred by
considering the defendant's immigration status and possible
deportation); Martinez v. State, 961 P.2d 143, 145 (Nev. 1998)
(concluding that basing a sentencing decision, in part, upon a
defendant's undocumented immigration status would violate the
defendant's due process rights); State v. Zavala-Ramos, 840 P.2d
1314, 1316 (Or. Ct. App. 1992) ("a defendant's current illegal
immigration status cannot, per se, be considered to be an
aggravating factor" because it is not relevant).


                                      6
                                                             No.    2013AP646-CR.awb

    ¶58     Even    without   a   definitive      resolution,           it   is   still

apparent    that    the   inquiry    gives     rise   to   significant            thorny

issues and caution must be observed.              The law may be unsettled

as to the direct inquiry presented, but it is well settled that

reliance    on    undocumented    immigrant      status    as      an    aggravating

factor     at    sentencing   can     raise     significant        constitutional

concerns.          Due    process      requires       that      sentencing           be

individualized,      avoiding       reliance    on    stereotypes            or    other


    7
       See, e.g., People v. Hernandez-Clavel, 186 P.3d 96, 100
(Colo. App. 2008) (concluding that the sentencing court did not
err in considering the circumstances surrounding the defendant's
status as an undocumented immigrant when deciding whether to
grant or deny probation); Trujillo v. State, 698 S.E.2d 350, 354
(Ga. Ct. App. 2010) (determining that the trial court did not
violate the defendant's constitutional rights by considering his
undocumented immigration status as a relevant factor in
formulating an appropriate sentence); People v. Cesar, 14 N.Y.S.
3d 100, 102 (2d Dep't. 2015) (concluding that "while a
defendant's undocumented immigration status may be considered by
sentencing courts as one factor in determining whether an
appropriate sentence should include incarceration, probation, or
a combination of both, courts may not rely solely upon a
defendant's undocumented immigration status in imposing a
sentence of incarceration to the exclusion of all other relevant
factors.").
    8
       See, e.g., United States v. Flores-Olague, 717 F.3d 526,
535 (7th Cir. 2013) (determining it was not improper for the
sentencing court to state in non-hyperbolic fashion that the
defendant was in the country unlawfully and did not speak
English because those statements were relevant to reflect the
strength of the defendant's ties to the community as they relate
to   the   likelihood  of   his   successful   post-incarceration
adjustments to society); United States v. Ramirez-Fuentes, 703
F.3d 1038, 1047 (7th Cir. 2013) ("Although a sentencing court
can, in its discretion, take into account a defendant's status
as a deportable alien, it need not take into account those
arguments that are frivolous or, in the context of the case,
'stock'   arguments   without   specific   application   to   the
defendant") (internal citations omitted).


                                        7
                                                                         No.    2013AP646-CR.awb

inaccurate information.              State v. Harris, 2010 WI 79, ¶71, 326
Wis. 2d 685, 786 N.W.2d 409 (Ann Walsh Bradley, J., concurring);

State     v.   Tiepelman,          2006 WI 66,    ¶9,     291 Wis. 2d 179,        717
N.W.2d 1; Gallion, 270 Wis. 2d 535, ¶48.

      ¶59      "Individualized            sentencing . . . has                 long     been    a

cornerstone       to    Wisconsin's         criminal             justice    jurisprudence."

Gallion,        270 Wis. 2d 535,             ¶48.              Sentences          must     "be

individualized         to    the     defendant            and     his    criminal       conduct,

and . . . bear a reasonable nexus to the recognized sentencing

factors and objectives."                   Harris, 326 Wis. 2d 685, ¶101 (Ann

Walsh Bradley, J., concurring); see also McCleary, 49 Wis. 2d at

275 (explaining that offenders are to be sentenced according to

the needs of the particular case as determined by the offenders'

degree of culpability and upon the mode of rehabilitation that

appears to be of greatest efficacy).

      ¶60      Tailoring       a     sentence         to         address       an     individual

defendant requires that sentencing courts refrain from relying

on stereotypes, which are improper sentencing factors.9                                  Harris,

326 Wis. 2d 685,         ¶71    (Ann        Walsh      Bradley,        J.,      concurring)
(explaining      that       "[w]e    all    agree         that    stereotypes         constitute

improper sentencing factors . . .").

      9
       Similarly, punishment based on a particular "status" is
prohibited.   See, e.g., Robinson v. California, 370 U.S. 660,
665-667   (1962)   (determining   that   a   California   statute
criminalizing the "status" of being addicted to narcotics was
unconstitutional); United States v. Diamond, 561 F.2d 557, 559
(4th Cir. 1977) (concluding it is improper to consider a
defendant's status as a nonresident of the state at sentencing);
see also Jackson v. State, 772 A.2d 273, 282 (Md. 2001) (stating
that a defendant's geographical origins "would clearly be an
improper factor upon which to base a defendant's sentence").


                                                8
                                                                       No.    2013AP646-CR.awb

      ¶61      Negative               stereotypes           about          immigrants——and

undocumented immigrants in particular——abound in some sectors.

In response to such stereotypes, this court has recognized that

evidence of an individual's undocumented immigration status has

an "obvious prejudicial effect" on a jury when assessing loss of

earning capacity in a negligence action.                            Gonzalez v. City of

Franklin, 137 Wis. 2d 109, 139-40 (1987).                           Concerned about the

effects of prejudice, the Gonzalez court explained that evidence

of undocumented immigration status can only be introduced at the

damages——but not the liability——phase of trial.                            Id.    Similarly,

circuit     courts        are    prohibited          from     requiring      defendants       to

disclose their citizenship status at the time a defendant enters

a plea.     Wis. Stat. § 971.06(3).

      ¶62      Defendants also have a constitutionally protected due

process right to be sentenced upon accurate information.                                 United

States    v.    Tucker,         404 U.S. 443,     447      (1972);     Tiepelman,       291
Wis. 2d 179, ¶9.

      ¶63      As   this    court       has    warned,        "immigration       law    can   be

complex, and it is a legal specialty of its own."                                      State v.
Shata,      2015 WI 74,        ¶42,    364 Wis. 2d 63,         868 N.W.2d 93.

Accordingly,          determinations            about       an     individual's          actual

immigration status are left to specialized federal immigration

courts and agencies.              Arizona v. United States, 132 S. Ct. 2492,

2498-99     (2012) (stating that determinations about immigration

status falls within the exclusive jurisdiction of the federal

government).

      ¶64      Of the estimated 11 million undocumented immigrants in
the   United        States,      76,000       live    in    Wisconsin,       a   group     that

                                                9
                                                                   No.   2013AP646-CR.awb

encompasses a great diversity of individuals and experiences.10

Despite       a    perception       held    by    some    that     all    undocumented

immigrants are law breakers or criminals, many immigrants are

undocumented due to circumstances beyond their control.                                For

example, so-called DREAMERS are undocumented immigrants who were

brought to the United States when they were young.                             Plyler v.

Doe, 457 U.S.    at   219-20    (explaining     that    children      who     were

brought       to    the    United    States      unlawfully      are     not   similarly

situated to adults who entered the country unlawfully).

       ¶65     Other      groups    of     immigrants     who    may     at    times    be

undocumented         include     asylum     seekers      fleeing       persecution      and

victims of human trafficking.                 Further, undocumented victims of

domestic violence may lack legal status solely because their

abusers decline to file immigration papers on their behalf.11

Many are subsequently granted permission to remain in the United

States.12


       10
       Jie Zong and Jeanne Batalova, Frequently Requested
Statistics on Immigrants and Immigration in the United States,
Migration    Policy   Institute    (MPI)    (Apr.    14,   2016),
http://www.migrationpolicy.org/article/frequently-requested-
statistics-immigrants-and-immigration-united-states.
       11
        See, e.g., Mary Ann Dutton, Leslye E. Orloff, and Giselle
Aguilar   Hass,   Characteristics   of   Help-Seeking  Behaviors,
Resources and Service Needs of Battered Immigrant Latinas:
Legal and Policy Implications, 7 Geo. J. on Poverty L. & Pol'y
245, 259 (Summer 2000).
       12
       Memorandum from Janet Napolitano, Sec'y, Dep't of
Homeland Sec., to David Aguilar, Acting Comm'r, U.S. Customs and
Border Prot., et al., Exercising Prosecutorial Discretion with
Respect to Individuals Who Came to the United States as Children
(June          15,          2012)         ("DACA          Memo"),
https://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-
discretion-individuals-who-came-to-us-as-children.pdf; 8 U.S.C.
                                                      (continued)
                                10
                                                                 No.   2013AP646-CR.awb

      ¶66    Additionally, immigration status is mutable and can

change frequently.         Plyler v. Doe, 457 U.S. at 226 (explaining

that undocumented immigrants may be granted permission to remain

in the United States or even become citizens).                         Indeed, nearly

half of all undocumented immigrants entered the United States

legally, but later violated the terms of their admission.13

      ¶67    Given      that    immigration     status      is    often       a     moving

target,     and   may    even    change    during     the   course       of       criminal

proceedings, care should be taken to avoid making assumptions

that may very well turn out to be false.                         See Gallion, 270
Wis. 2d 535, ¶36 ("Experience has taught us to be cautious when

reaching high consequence conclusions about human nature that

seem to be intuitively correct at the moment.                    Better instead is

a   conclusion     that    is    based    on   more    complete         and       accurate

information       and   reached    by     an   organized     framework            for   the

exercise of discretion."); United States v. Velasquez Velasquez,

524 F.3d 1248, 1253 (11th Cir. 2008) (remanding for resentencing

because "a judge may not impose a more severe sentence than he


§ 1101(a)(15)(T)-(U) (relief for victims of human trafficking
and other crimes who assist in the investigation or prosecution
of criminal activity); 8 U.S.C. § 1154 (protection for some
battered spouses of U.S. citizens); 8 U.S.C. § 1158(a)(1) ("any
alien    who    is    physically   present   in    the   United
States . . . irrespective of such alien's status, may apply for
asylum"); United States v. Velasquez Velasquez, 524 F.3d 1248,
1253 (11th Cir. 2008) (explaining that "because oppressive
regimes do not easily permit their citizens to leave the
country, many escape by using false papers; doing so does not
disqualify them from seeking asylum.").
      13
        Pew Hispanic Center, Modes of Entry for the Unauthorized
Migrant      Population,    at      1     (May     22,    2006),
http://www.pewhispanic.org/files/factsheets/19.pdf.

                                          11
                                                                      No.   2013AP646-CR.awb

would have otherwise based on unfounded assumptions regarding an

individual's        immigration    status        or   on   his    personal        views   of

immigration policy").

    ¶68    In       sum,   relying         on     a    defendant's            undocumented

immigrant status as an aggravating factor may lead sentencing

courts down a slippery slope, potentially raising significant

constitutional concerns.             Care must be taken to ensure that

sentences are individualized and do not rely on stereotypes,

assumptions, or other inaccurate information.

                                            C

    ¶69    I address next how a circuit court may consider a

defendant's act of unlawful entry into the United States.

    ¶70    It is not a crime for an undocumented immigrant to

remain in the United States.               Additionally, removal proceedings

of immigrants who are in the United States unlawfully are civil,

not criminal, proceedings.           Arizona v. United States, 132 S. Ct.

at 2499.       However, the act of unlawful entry into the United

States    is    a    federal      crime,        punishable       by     a    fine    and/or

imprisonment of not more than six months for a first offense.                              8
U.S.C. § 1325(a).

    ¶71    As the majority           correctly states, sentencing courts

may consider uncharged and unproven offenses as well as facts

related to offenses for which the defendant has been acquitted.

Majority op., ¶23 (citing State v. Frey, 2012 WI 99, ¶47, 343
Wis. 2d 358, 817 N.W.2d 436).

    ¶72    It        follows      that      upon       reliable             and     accurate

information, sentencing courts may consider a defendant's act of
unlawful entry into the United States in the same way that it

                                           12
                                                                     No.    2013AP646-CR.awb

would consider any other unlawful or uncharged conduct.                               Gomez,
797 F.2d at 420 (explaining that unlawful entry is an act "no

different      than    any    other   recent         prior     illegal       act    of   any

defendant being sentenced for any offense"); State v. Zavala-

Ramos, 840 P.2d 1314, 1316 (Or.                  App. 1992) (concluding that

"[i]mmigration        status    per    se      is     not     relevant.             However,

circumstances that demonstrate a defendant's unwillingness to

conform his conduct to legal requirements, whether or not there

are criminal consequences, may be.").

      ¶73    However, circuit         courts that consider a defendant's

act of unlawful entry should set forth clearly on the record how

any unlawful entry is relevant to the sentence.                              See Gallion,

270 Wis. 2d 535, ¶¶42-43, 46.               Sentencing courts must provide a

"rational and explainable basis" for the sentence imposed.                               Id.,

¶39 (citing McCleary, 49 Wis. 2d at 276).                      Implied rationale is

insufficient.         Id., ¶38.       By explaining this linkage on the

record, "courts will produce sentences that can be more easily

reviewed for a proper exercise of discretion."                        Id., ¶46.

      ¶74    Other     jurisdictions         emphasize          the        importance     of
establishing a linkage between the act of unlawful entry and the

defendant's individualized sentence.                   In Yemson, the sentencing

court     discussed     the    defendant's           pending     and       prior     charges

including      convictions      for   unlawful         reentry        into    the    United

States. 764 A.2d at 818.          The District of Columbia Court of

Appeals     upheld    the    sentence,      concluding         that    the    defendant's

immigration status did not serve as the basis for the sentence,

but   rather    that    the    sentence        was    based     on     the    defendant's
"unlawful conduct."          Id. at 820.

                                          13
                                                                      No.    2013AP646-CR.awb

       ¶75     Yemson explained that sentencing courts may consider a

defendant's        prior    acts    of     unlawful       reentry      into       the   United

States as such acts are relevant to the defendant's history of

violating the law.           Id. at 819.          To successfully challenge such

references, the defendant must demonstrate that the sentencing

court's comments about his undocumented immigration status "bore

no     reasonable        relationship       to     his        established         pattern    of

misconduct and that those comments formed the actual basis for

the imposition of an enhanced sentence."                       Id.

       ¶76      Thus, sentencing courts that consider a defendant's

prior act of unlawful entry into the United States can do so

only    upon     accurate       information       that        the    defendant       actually

entered the country unlawfully, in the same way that it would

consider any other unlawful or uncharged conduct.                            Additionally,

sentencing courts should set forth clearly on the record how a

defendant's act of unlawful entry is relevant to the sentence

imposed.

                                             II

       ¶77     Finally,     I   write      because       Wisconsin's         long-standing
jurisprudence examining review of sentencing decisions does not

permit appellate courts to invent a rationale not found in the

record.

       ¶78     Instead,     circuit      courts        must    clearly      set    forth     the

sentencing rationale so that it can be subject to meaningful

appellate       review.         Gallion,         270 Wis. 2d 535,         ¶49.          This

requirement        was     established       in        McCleary,      reinvigorated           in

Gallion,     and    has    become     an    essential         part   of     the    fabric    of
Wisconsin's sentencing law.

                                             14
                                                                No.   2013AP646-CR.awb

       ¶79    Nevertheless, the majority rests its conclusion that

the circuit court properly exercised its discretion on a non-

existent sentencing court rationale.                  In so doing, it appears to

turn back the clock and erode the advances made in improving

transparency and review of sentencing decisions.

       ¶80    The majority posits that the circuit court considered

Salas       Gayton's    undocumented       immigration        status        only   when

discussing the nature of the offense of operating without a

license.       It explains that Salas Gayton's "immigration status

was    directly    relevant     to   one        of   the   charges    for    which   he

received a sentence:          driving without a license."              Majority op.,

¶33.        Further, it contends that Salas Gayton's unlawful entry

into the United States prevented him from possessing a driver's

license and therefore "his unlawful entry related to an element

of a crime for which he was convicted . . . ."                   Id.     Reiterating

its own rationale, the majority concludes that "any" references

to Salas Gayton's immigration status were "directly relevant to

his conviction for homicide while operating a vehicle without a

driver's license."        Majority op., ¶37.
       ¶81    The record reflects otherwise.                 Rather than linking

Salas Gayton's undocumented immigration status with the nature

of    the    offense,   the    circuit     court      emphasized      that    Gayton's

immigration status was relevant only to its analysis of his

"character" (emphasis added).

       ¶82    The sentencing record             contains    no expressed linkage

between Salas Gayton's immigration status and the nature of the




                                           15
                                                                 No.   2013AP646-CR.awb

offense of operating a vehicle without a license.14                         Indeed, the

sentencing    court     explicitly      disclaimed        it:        "The    fact    that

you're an illegal alien doesn't enter into the serious nature of

the crime or the need to protect the community.                             It goes to

character.       It's     a    minor    character         flaw       very    honestly."

Majority op., ¶15.

    ¶83   Thus, by determining that references to Salas Gayton's

immigration    status    were       related   to    the      offense    of    operating

without   a    license,       the    majority       creates      a     rationale     not

expressed by the circuit court.           Majority op. ¶¶33, 37.

    ¶84   To    support       its    creation      of   an    explanation      for   the

sentencing decision, the majority relies on caselaw unrelated to

sentencing.     It contends that an appellate court that reviews

the exercise of sentencing discretion "may search the record for

reasons to sustain the circuit court's exercise of discretion"

and that a sentencing court's exercise of discretion "will be


    14
       The sentencing court referred to the charge of driving
without a license twice. First it stated:

    You apparently had been warned by somebody, maybe the judge
    in Racine County, that you can't drive. There is a reason
    that we have licenses in this country and all the world,
    and that is we just don't let anybody get behind that
    automobile which can be a weapon.

Later, when discussing the serious nature of the crime, the
circuit court explained:

    The fact that you didn't have a driver's license entered
    into it, the fact that you were driving the wrong way, the
    fact that you were speeding, the fact you went a mile, the
    fact that you didn't know, didn't even know that you were
    driving, that enters into it, because that makes what you
    did that much worse.


                                         16
                                                                     No.    2013AP646-CR.awb

upheld if the appellate court can find facts of record which

would support the circuit court's decision."                         Majority op., ¶20

(citing State v. LaCount, 2008 WI 59, ¶15, 310 Wis. 2d 85, 750
N.W.2d 780)       (discussing         whether     a    circuit       court       erroneously

admitted     an    attorney's          expert     opinion     testimony          about     the

defendant    at     trial);         Peplinski     v.   Fobe's    Roofing,         Inc.,    193
Wis. 2d 6,        20,    531 N.W.2d 597     (1995)       (a    negligence          case

examining the standard of review to be applied when addressing

the sufficiency of the evidence for a res ipsa loquitur jury

instruction)).

      ¶85    However,              Wisconsin's         long-standing              sentencing

jurisprudence does not permit appellate courts to search the

record to support sentencing rationales never expressed.

      ¶86    Over four decades ago, this court in McCleary embraced

a requirement that sentencing rationale be set forth                                 on the

record.     The McCleary court clarified that "[d]iscretion is not

synonymous with decision-making.                   Rather, the term contemplates

a process of reasoning." 49 Wis. 2d at 277 (emphasis added).

Emphasizing the import of the decision-making process, McCleary
explained    that       "a    principal      obligation     of       the     judge    is   to

explain     the     reasons         for    his    actions."           Id.     at     280-81.

Accordingly, appellate review of sentencing decisions focuses on

the   circuit      court's          decision-making      process,          not     just    the

sentence imposed.            Id.

      ¶87    Gallion               subsequently         reinvorgated               McCleary,

reiterating that a sentencing decision cannot be understood or

reviewed by appellate courts "unless the reasons for decisions
can be examined."              270 Wis. 2d 535, ¶1 (citing               McCleary, 49

                                             17
                                                                   No.   2013AP646-CR.awb

Wis. 2d at       280-81).         A   circuit         court's    rationale       for    its

decision serves to demonstrate that the sentencing decision was

exercised    on    a   "rational      and    explainable         basis."         Id.,   ¶49

(citing McCleary, 49 Wis. 2d at 276).

      ¶88    Relying on this distinction between making a decision

and the process of decision-making, the Gallion court concluded

by   setting      forth    the    requirements          for     appellate    review      of

sentencing:       appellate courts are to review the circuit court's

linkages    between       the    relevant    facts,      sentencing        factors,     and

sentencing       objectives       evident        on     the     record     and    closely

scrutinize the record to ensure that the basis of the circuit

court's exercise of discretion is set forth.                        270 Wis. 2d 535,

¶¶46, 76.

      ¶89    Because the majority opinion erodes this requirement,

I respectfully concur.

      ¶90    I    am   authorized      to   state       that     Justice    SHIRLEY      S.

ABRAHAMSON joins this concurrence.




                                            18
    No.   2013AP646-CR.awb




1